Citation Nr: 0609735	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-27 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for residuals of an injury of the left great toe.

2.  Entitlement to service connection for a scar of the back.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1972, to include service in Vietnam.  The veteran 
also had a period of active duty for training from March 7, 
1992, to March 28, 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.  The residuals of an injury of the left great toe are 
manifested by a tender scar; there is no significant 
functional impairment of the toe.  

2.  The veteran's current scar of the back is etiologically 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
residuals of an injury of the left great toe have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).

2.  The veteran has a scar of the back as a result of an 
injury incurred during active duty for training.  38 U.S.C.A. 
§§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b) (2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for his scar of 
the back and his entitlement to a compensable disability 
rating for residuals of an injury of the left great toe.  
Therefore, no further development of the record is required 
with respect to the matters decided herein.

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of the claim for service connection, 
those matters are not currently before the Board and the RO 
will have the opportunity to provide the required notice 
before deciding those matters.  

Residuals of an Injury of the Left Great Toe

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

There is no diagnostic code specifically pertaining to 
residuals of an injury of the great toe.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that the symptomatology associated with 
his left great toe disability warrants a compensable rating.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The veteran was afforded a VA examination in February 2003.  
It revealed scarring of the dorsal aspect on the left side of 
the great left toe at the cuticle; the toenail itself was 
thickened and deformed; and there was some reddening of the 
skin of the toe surrounding the nail bed.  The examiner noted 
that the toenail tended to rub on the inside of the veteran's 
shoe, and it also had a tendency to become ingrown.  The 
veteran had no problem with walking.  

The veteran contends that contrary to what the VA medical 
examiner has reported, he does experience problems with 
walking as well as problems with other functions such as 
pushing pedals of equipment while working, as a result of his 
toe injury.  The veteran also indicates that he has 
tenderness and pain in his toe and that because of his toe 
condition, he "wears out a pair of socks per day" by making 
holes in the socks.  

The Board finds that an evaluation of 10 percent is warranted 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2005), which 
provides that a 10 percent evaluation is warranted for a 
superficial scar (one not associated with underlying soft 
tissue damage), if it is painful on examination.  

The VA examination completed in February 2003 disclosed 
scarring of the dorsal aspect of the toe at the cuticle and 
that there is some reddening of the skin of the great toe 
surrounding the nail bed.  Although the VA examiner did not 
make any specific mention of pain associated with the 
veteran's scar, the Board finds that the observed reddening 
of the skin, noted in the VA examination report, is objective 
evidence of the tenderness and pain the veteran claims to 
experience.  

The Board has considered whether any other diagnostic codes 
would be appropriate.  However, due to the location of the 
veteran's scar on his great left toe, Diagnostic Code 7800 is 
not for application.  Diagnostic Code 7801 requires a showing 
that the scar is deep or causes limited motion.  The veteran 
does not contend and the evidence does not suggest such 
symptomatology.  Therefore, Diagnostic Codes 7801 and 7805 
are not for application.  Diagnostic Codes 7802 and 7803 do 
not provide for a rating higher than 10 percent.

The Board has also considered the diagnostic codes in effect 
prior to a September 2002 amendment of the rating schedule 
for disorders of the skin.  However, in light of the 
veteran's reported symptomatology, the former versions of the 
diagnostic codes governing scars do not provide a rating 
higher than 10 percent.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no other section that provides a basis upon which 
to assign a higher disability evaluation or separate 
compensable evaluation for the disability.

In particular, the Board notes that the RO has rated the 
disability under Diagnostic Code 5278, which provides that 
unilateral, acquired claw foot (pes cavus) warrants a 
noncompensable evaluation if it is slight or a 10 percent 
evaluation if the great toe is dorsiflexed, there is some 
limitation of dorsiflexion at the ankle, and there is 
definite tenderness under the metatarsal heads.  The medical 
evidence shows that the service-connected disability is 
limited to the left great toe, the great toe is not 
dorsiflexed, and the disability does not affect function of 
the ankle.  The disability clearly does not more nearly 
approximate the criteria for a 10 percent rating than the 
criteria for a noncompensable rating under Diagnostic Code 
5278.

Diagnostic Code 5280 authorizes a 10 percent rating for 
hallux valgus if the metatarsal head has been resected or the 
condition is severe and equivalent to amputation of the great 
toe.  The veteran has not undergone resection of the 
metatarsal head and the condition clearly is not equivalent 
to amputation of the great toe.  

Diagnostic Code 5284 provides that a 10 percent evaluation is 
warranted for foot disability if it is moderate.  The 
veteran's service-connected disability is limited to the 
great toe and is essentially manifested by the pain or 
tenderness, contemplated by the 10 percent rating granted 
herein, and is not manifested by any significant functional 
impairment of the great toe.  While the veteran disputes the 
finding of the February 2003 VA examiner that the disability 
does not result in a problem in walking, he has pointed to no 
objective evidence to substantiate his contention with 
respect to functional impairment.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the veteran is entitled to a rating 
of 10 percent and no more for his service-connected residuals 
of an injury of the left great toe disability.  

Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.

Scar of the Back

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2005). 

Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Analysis

Initially, the Board notes that there is evidence in the 
record of a current disability.  According to the February 
2003 VA medical examiner, the veteran has a 4 cm x 2 mm scar, 
transverse scar over the right paraspinal muscle in the 
interscapular area which is the result of surgery performed 
in service to remove a cyst from the veteran's back.  

A Line of Duty investigation dated in March 1992 indicates 
that while on active duty for training from March 7, 1992, to 
March 28, 1992, the veteran irritated a cyst located on his 
back while carrying a duffel bag during a trip to Germany, 
causing the cyst to rupture.  The veteran underwent surgical 
excision of the cyst shortly thereafter in May 1992.

While the veteran's cyst apparently predated his period of 
active duty for training, there is documentation of an injury 
to the cyst during active duty for training.  While there is 
no opinion of record with respect to whether the May 1992 
surgical excision is due to a worsening or aggravation of the 
preexisting cyst, in light of the short period of two months 
intervening the injury and surgical excision, the Board 
believes that the benefit-of-the doubt must be afforded the 
veteran with respect to aggravation.  Accordingly, service 
connection is warranted for the surgical scar.



	(CONTINUED ON NEXT PAGE)


ORDER

A rating of 10 percent for residuals of an injury of the left 
great toe is granted, subject to the criteria applicable to 
the payment of monetary benefits.

Service connection for a scar of the back is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


